Name: Commission Regulation (EEC) No 3500/87 of 20 November 1987 amending Regulation (EEC) No 568/87 continuing the promotional and publicity measures in respect of milk and milk products referred to in Regulation (EEC) No 723/78
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing
 Date Published: nan

 No L 330/44 Official Journal of the European Communities 21 . 11 . 87 COMMISSION REGULATION (EEC) No 3500/87 of 20 November 1987 amending Regulation (EEC) No 568/87 continuing the promotional and publicity measures in respect of milk and milk products referred to in Regulation (EEC) No 723/78 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1894/87 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 568/87 (3) provides for the continued implementation of the promo ­ tional and publicity measures in respect of milk and milk products referred to in Commission Regulation (EEC) No 723/78 (4) ; Whereas, pursuant to Article 5 (3) of Regulation (EEC) No 568/87, the competent authorities must, before 1 August 1987, conclude contracts for the measures selected with the parties concerned ; whereas some of the parties concerned have , for reasons beyond their control , been unable to meet that deadline ; whereas, in the light of the importance of the measures in question the dead ­ line for the conclusion of the contracts should be put back four months ; whereas the date specified in Article 5 (3) of the Regulation should therefore be replaced by '1 December 1987' ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 5 (3) of Regulation (EEC) No 568/87, '1 August 1987' is replaced by '1 December 1987'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 131 , 26 . 5 . 1977, p. 6 . (2) OJ No L 182, 3 . 7 . 1987, p. 32. 0 OJ No L 57, 27 . 2 . 1987, p. 22. O OJ No L 98 , 11 . 4 . 1978 , p. 5 .